 

oO co NN DB WO BPR WD PO eH

BO NH —HO NO HN HN Bw RO RO mm me ee
eo NN OH Fe WYO NYO K§ DOD OO CO NQ HR WH FP WOW NH KF CO

 

 

FILED

MAY 12 209)

CLERK US. DISTRICT COURT
GASTERN DISTRICT OF CALIFORNIA

ae

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:21-CR-00117-1-NONE
) ;
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
DEAN SILVA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Gabriel J. Pacheco be appointed to represent the above
defendant in this case effective nunc pro tunc to May 10, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 5/12/2021 Ld
ce +. a

HON. ERICA P. GROSSEAN
United States Magistrate Judge

-]-

 
